                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SANDRA TORA HOLLANDSWORTH,                           Case No. 4:18-cv-07513-KAW
                                   8                     Plaintiff,                           ORDER TO SHOW CAUSE
                                   9              v.                                          Re: Dkt. No. 9

                                  10     JUDICIAL COUNCIL OF CALIFORNIA,
                                         STATE OF CALIFORNIA, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 13, 2018, Plaintiff filed this civil action and application to proceed in forma

                                  14   pauperis. On February 27, 2019, the Court granted Plaintiff’s application to proceed in forma

                                  15   pauperis. Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened Plaintiff’s complaint and

                                  16   found it deficient, finding that Plaintiff had failed to set forth a “short and plain statement of the

                                  17   claim showing that the pleader is entitled to relief.” (Dkt. No. 13 at 3.) The Court ordered Plaintiff

                                  18   to file an amended complaint that provided the legal and factual basis for all claims by March 27,

                                  19   2019. Id. The Court warned that the failure to do so would result in the case being reassigned to a

                                  20   district judge with the recommendation that the case be dismissed. Id.

                                  21          On March 22, 2019, Plaintiff filed an administrative motion requesting that the deadline to

                                  22   file her amended complaint be extended to May 29, 2019, which was granted. (Dkt. Nos. 11 &

                                  23   13.) Plaintiff was again referred to the Federal Pro Bono Project’s Help Desk for assistance. (Dkt.

                                  24   No. 13 at 1.) To date, however, Plaintiff has not filed an amended complaint.

                                  25          Accordingly, the Court ORDERS Plaintiff to show cause, by June 28, 2019, why the case

                                  26   should not be dismissed for failure to prosecute, and why she did not timely file the amended

                                  27   complaint. Additionally, Plaintiff shall file the first amended complaint. Failure to respond to the

                                  28   order to show cause and file the first amended complaint by the deadline will result in the Court
                                   1   reassigning the case to a district judge with the recommendation that the case be dismissed.

                                   2          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                   3   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.

                                   4   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                   5   presenting their case. This manual, and other free information for pro se litigants, is available

                                   6   online at: http://cand.uscourts.gov/proselitigants.

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 6, 2019
                                                                                                 __________________________________
                                   9                                                             KANDIS A. WESTMORE
                                  10                                                             United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
